Walker, J.
James W. Moore and Mary E., his wife, to secure the payment of $1100 to Eliza A. Brown, executed a deed of trust to Oscar Parish over lots 12, 13 and 14, in block 136, in the city of Gralveston, together with two slaves. The trustee took the acknowledgment of the wife to the deed. The property mortgaged was her separate property. The trustee was interested in the conveyance to the extent of his commission, and was therefore incompetent, as an officer, to take an acknowledgment of the deed. Authorities are sufficiently referred to in the able briefs of counsel to this point. We think the law is well settled; hnd though there are other questions raised in this record of a deeply interesting character, we will decide this case upon the point already stated, referring to our opinions in other cases for the settlement of all other questions involved. The judgment of the District Court is affirmed.
Affirmed.